

CONVERTIBLE PROMISSORY NOTE
$240,000 PLUS INTEREST DUE & PAYABLE
DOCUMENT A-01152008


THIS NOTE AND THE SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS NOTE AND THE
SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT OR
APPLICABLE EXEMPTION OR SAFE HARBOR PROVISION.


FOR VALUE RECEIVED, on the Effective Date, as defined below, Auriga Laboratories
Inc. as Obligor ("Borrower,” or “Obligor”), hereby promises to pay to the Lender
(“Lender” or “ Holder”), as defined below, the Principal Sum, as defined below,
along with the Interest Rate, as defined below, according to the terms herein.




 
The "Effective Date" shall be:
 
January 15, 2008
 
The "Lender" shall be:
 
JMJ Financial / Its Principal, or Its Assignees
 
The "Principal Sum" shall be:
 
$240,000 (two hundred forty thousand US Dollars); Subject to the following:
accrued, unpaid interest shall be added to the Principal Sum.
 
The “Consideration” shall be:
 
 
$200,000 (two hundred thousand) dollars in the form of cashier’s check.
 
The "Interest Rate" shall be:
 
12% one-time interest charge on the Principal Sum.      No interest or principal
payments are required until the Maturity Date, but both principal and interest
may be included in conversion prior to maturity date.
 
 
The "Conversion Price" shall be the following price:
 
As applied to the Conversion Formula set forth in 2.2, sixty percent of the
average of the 3 (three) lowest closing bid prices in the 20 trading days
previous to the conversion; as applies to Auriga Laboratories Inc. voting common
stock.
 
The “Prepayment Terms” shall be:
 
Prepayment is permitted at any time in the amount of 130% of the outstanding
principal and interest note balance at the time of the prepayment.
 
 
The "Maturity Date" is the date upon which the Principal Sum of this Note, as
well as any unpaid interest shall be due and payable, and that date shall be:
 
 
January 15, 2011





























ARTICLE 1 PAYMENT-RELATED PROVISIONS


1.1 Demand. Upon notice by holder, this Note is payable on Demand at any time
for any reason.
1.2 Interest Rate. Subject to the Holder's right to convert, interest payable on
this Note will accrue interest at the Interest Rate and shall be applied to the
Principal Sum.






ARTICLE 2 CONVERSION RIGHTS


The Holder will have the right to convert the Principal Sum and accrued interest
under this Note into Shares of the Borrower's Common Stock as set forth below.


2.1 Conversion Rights and Cashless Exercise. The Holder will have the right at
its election from and after the Effective Date, and then at any time, to convert
all or part of the outstanding and unpaid Principal Sum and accrued interest
into shares of fully paid and nonassessable shares of common stock of Auriga
Laboratories Inc. (as such stock exists on the date of issuance of this Note, or
any shares of capital stock of Auriga Laboratories Inc.  into which such stock
is hereafter changed or reclassified, the "Common Stock") as per the Conversion
Formula set forth in Section 2.2. Any such conversion shall be cashless, and
shall not require further payment from Holder.  Unless otherwise agreed in
writing by both the Borrower and the Holder, at no time will the Holder convert
any amount of the Note into common stock that would result in the Holder owning
more than 4.99% of the common stock outstanding of Auriga Laboratories
Inc.   Shares from any such conversion will be delivered to Holder within 2
(two) business days of conversion notice delivery (see 3.1) via 10:30am priority
overnight delivery service (see Section 2.6).




2.2. Conversion Formula. The number of shares issued through conversion is the
conversion amount divided by the conversion price.


# Shares = Conversion Amount
     Conversion Price






2.3 Conversion Formula Adjustments. The Conversion Formula described in Sections
2.2 and the number and kind of shares or other securities to be issued upon
conversion is subject to adjustment upon any of the events as described in 2.3.1
to 2.3.3, or any other event as mutually agreed in writing by both the Holder
and Borrower.  The adjustment due to any of the described events shall be: The
result of the Conversion Formula described in 2.2 above shall be multiplied by
(2) two, such that the number of shares calculated in the Conversion Formula
would be doubled.


2.3.1. Merger, Consolidation or Sale of Assets. If the Borrower at any time
consolidates with or merges into, or sells or conveys all or substantially all
of its assets to, any other entity, the unpaid Principal Sum of this Note and
accrued interest thereon will thereafter be deemed to evidence the right to
purchase such number and kind of shares or other securities and property as
would have been issuable or distributable, on account of such consolidation,
merger, sale or conveyance, upon or with respect to the securities subject to
the conversion or purchase right immediately prior to such consolidation,
merger, sale or conveyance. The foregoing provision will similarly apply to
successive transactions of a similar nature by any such successor or purchaser.
Without limiting the generality of the foregoing, the anti-dilution provisions
of this Note will apply to such securities of such successor or purchaser after
any such consolidation, merger, sale or conveyance.


2.3.2. Reclassification. If the Borrower at any time, by reclassification or
otherwise, changes the Common Stock into the same or a different number of
securities of any class or classes, the unpaid Principal Sum of this Note and
accrued interest thereon will thereafter be deemed to evidence the right to
purchase such number and kind of securities as would have been issuable as the
result of such change with respect to the Common Stock immediately prior to such
reclassification or other change.


2.3.3. Stock Splits, Stock Dividends, and Combinations.  If the shares of Common
Stock are subdivided or combined into a greater or smaller number of shares of
Common Stock, or if a stock dividend is paid on the Common Stock.


2.4. Adjustment Upon Dilutive Offers, Agreements, or Sales.  If the Borrower, at
any time while this Note is outstanding, enters into an agreement under which it
issues or agrees to issue either its common stock, options, or warrants to
purchase or convert to its common stock at a price or exercise price or
conversion price (a "Subsequent Share Price"), as the case may be, that is less
than the conversion price or subsequent conversion formula result set forth in
Section 2.2, then the conversion price set forth in Section 2.2. shall be
automatically adjusted to equal the Subsequent Share Price.


2.5 Reservation of Shares. As of the issuance date of this Note and for the
remaining period during which the conversion right exists, the Borrower will
reserve from its authorized and unissued Common Stock a sufficient number of
shares to provide for the issuance of Common Stock upon the full conversion of
this Note. The Borrower represents that upon issuance, such shares will be duly
and validly issued, fully paid and non-assessable. The Borrower agrees that its
issuance of this Note constitutes full authority to its officers, agents and
transfer agents who are charged with the duty of executing and issuing stock
certificates to execute and issue the necessary certificates for shares of
Common Stock upon the conversion of this Note.


2.6.  Delivery of Conversion Shares.  Shares from any such conversion will be
delivered to Holder within 2 (two) business days of conversion notice delivery
(see 3.1) via 10:30am priority overnight delivery service (see “Share Delivery”
attachment).  If those shares are not delivered in accordance with this
timeframe stated in this Section 2.6, at any time for any reason prior to
offering those shares for sale in a private transaction or in the public market
through its broker, Holder may rescind that particular conversion to have the
conversion amount returned to the note balance with the conversion shares
returned to the Borrower.














ARTICLE 3 MISCELLANEOUS


3.1. Notices. Any notice required or permitted hereunder must be in writing and
either personally served, sent by facsimile or email transmission, or sent by
overnight courier.  Notices will be deemed effectively delivered at the time of
transmission if by facsimile or email, and if by overnight courier the business
day after such notice is deposited with the courier service for delivery.


3.2. Amendment Provision. The term "Note" and all reference thereto, as used
throughout this instrument, means this instrument as originally executed, or if
later amended or supplemented, then as so amended or supplemented.


3.3. Assignability. This Note will be binding upon the Borrower and its
successors and permitted assigns, and will inure to the benefit of the Holder
and its successors and permitted assigns, and may be assigned by the Holder.


3.3. Governing Law. This Note will be governed by, and construed and enforced in
accordance, with the laws of the State of Florida, without regard to the
conflict of laws principles thereof.


3.5. Maximum Payments. Nothing contained herein may be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum will be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.


3.6. Attorney Fees. In the event any attorney is employed by either party to
this Note with regard to any legal or equitable action, arbitration or other
proceeding brought by such party for the enforcement of this Note or because of
an alleged dispute, breach, default or misrepresentation in connection with any
of the provisions of this Note, the prevailing party in such proceeding will be
entitled to recover from the other party reasonable attorneys' fees and other
costs and expenses incurred, in addition to any other relief to which the
prevailing party may be entitled.


3.7. This section intentionally left blank due to removal of the terms of this
section.


3.8. No Public Announcement. No public announcement may be made regarding this
Note, payments, or conversions without written permission by both Borrower and
Holder.


3.9. Opinion of Counsel. In the event that an opinion of counsel is needed for
any matter related to this Note, Holder has the right to have any such opinion
provided by its counsel.  Holder also has the right to have any such opinion
provided by Borrower’s counsel.


3.10. Additional Financing.  The Holder, at its option, may invest up to an
additional $1,000,000 (one million dollars), in part, whole, and/or multiple
transactions, in Auriga Laboratories Inc. on the same or better terms as set
forth in this agreement for a period of three years from the Effective Date.  In
the event that Holder wishes to exercise this right, the Borrower will be
notified by the Notice of Additional Financing Form, and any additional
financing will be memorialized by an additional Convertible Promissory Note(s).


3.11. Effective Date.  This Note will become effective only upon occurrence of
the three following events: the Effective Date of January 15, 2008 has been
reached, execution by both parties, and delivery of valid payment by the Lender.


3.12. Director’s Resolution.  Once effective, Borrower will execute and deliver
to Holder a copy of a Board of Director’s resolution resolving that this note is
validly issued, paid, and effective.










BORROWER[S]:                                                                                     LENDER/HOLDER:




/s/ JMJ Financial
____________________________                                                                                                ____________________________
Frank
Greico                                                                                     JMJ
Financial / Its Principal
CEO & CFO
Auriga Laboratories Inc.


Dated:
________________________                                                                                                Dated:
________________________






































SAMPLE


NOTICE OF CONVERSION


(To be executed by the Holder in order to convert the Note)


The undersigned hereby elects to convert a portion of the Note issued by Auriga
Laboratories Inc. on January 15, 2008 into Shares of Common Stock of Auriga
Laboratories Inc. according to the conditions set forth in such Note, as of the
date written below.


Date of Conversion:________________________________________________


Conversion Amount:__________________________________________________


Conversion Price:__________________________________________________


Shares To Be Delivered:_____________________________________________


Signature:________________________________________________________


Print Name:______________________________________________________


Address:________________________________________________________


_______________________________________________________________


 _______________________________________________________________








Shares must be delivered to Holder within 2 (two) business days of conversion
notice via 10:30am priority overnight delivery service in accordance with
Section 2.6.

      
        DOCUMENT A-01152008      
    


--------------------------------------------------------------------------------



NOTICE OF ADDITIONAL FINANCING FORM


(To be executed by Holder when intending to invest additional funds)




This Form is notification that I intend to invest additional funds into Auriga
Laboratories Inc. as set forth in Section 3.10 of the Convertible Promissory
Note dated January 15, 2008,




Intended Amount: $_______________________




Intended Execution Date of Documentation: ________________________________




Intended Delivery Date of Payment: _____________________________










_______________________________________




Dated:____________________________________



      
        DOCUMENT A-01152008      
    


--------------------------------------------------------------------------------



SHARE DELIVERY ATTACHMENT


EXAMPLE


2.6.  Delivery of Conversion Shares.  Shares from any such conversion will be
delivered to Holder within 2 (two) business days of conversion notice delivery
(see 3.1) via 10:30am priority overnight delivery service.  If those shares are
not delivered in accordance with this timeframe stated in this Section 2.6, at
any time for any reason prior to offering those shares for sale in a private
transaction or in the public market through its broker, Holder may rescind that
particular conversion to have the conversion amount returned to the note balance
with the conversion shares returned to the Borrower.


Example:


Holder delivers conversion notice to Borrower at 4:45pm eastern time on Monday
January 1st.


Borrower’s transfer agent must send shares to Holder via 10:30am overnight
delivery no later than Tuesday January 2nd.


Holder must have received the shares or received delivery attempt no later than
10:30am eastern time on Wednesday January 3rd.



      
        DOCUMENT A-01152008      
    


--------------------------------------------------------------------------------


